Case 9:21-cv-80839-KAM Document 11 Entered on FLSD Docket 07/12/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-80839-CIV-MARRA

  LARRY KLAYMAN, ESQ.,

         Plaintiff,

  vs.

  ALM MEDIA LLC and
  JACQUELINE THOMSEN,

        Defendants.
  ______________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court sua sponte for review of the court file. This action was

  initiated on May 7, 2021 through a removal proceeding from the Circuit Court of the Fifteenth

  Judicial Circuit, in and for Palm Beach County Florida, Case No. 50-2021-CA-00470. On May

  10, 2021, the Court entered its Order requiring counsel to confer no later than May 31, 2021 for

  purposes of preparing a joint proposed scheduling order, and to submit the joint proposal to the

  Court within fourteen days of the conference [DE 3].

         To date, the parties have not submitted a joint scheduling report in accordance with the

  precepts of that Order.   Instead, according to Defendant’s “informative motion” filed July 9,

  2021 [DE 10], Plaintiff, an attorney appearing pro se, sporadically responded to inquiries on a

  suggested conference time, while ignoring a series of phone calls and emails seeking confirmation

  of a meeting date within time frame prescribed by the Court.   Defendants contend that Plaintiff’s

  repeated failure to cooperate in the scheduling of the conference constitutes deliberate disregard

  and flouting of the authority of the Court meriting the ultimate sanction of dismissal [DE 10,
Case 9:21-cv-80839-KAM Document 11 Entered on FLSD Docket 07/12/2021 Page 2 of 3




  ¶¶15-16].

           The Court finds it unnecessary to address the merits of Defendants’ “informative”

  motion, and by this Order makes no finding on the merits of the claimed communication

  impediment described in the motion. The record reflects that the time for submission of a joint

  proposed scheduling report is now long expired, with no submission from Plaintiff seeking

  additional time or the intervention of the Court in the enforcement of the scheduling order.

         Under its initial scheduling order, the parties were obligated to participate in the scheduling

  conference and were charged with “joint responsibility” for a written report of their conference

  outlining a jointly-proposed discovery plan and pretrial procedures. [DE 3 ¶ 3]. The Order further

  warned that “[f]ailure of counsel or unrepresented parties to file a discovery plan report or joint

  scheduling report may result in dismissal, default and the imposition of other sanctions including

  attorney’s fees and costs. Id at ¶ 6.

         As nearly thirty days has now elapsed since expiration of the deadline for submission of the

  joint scheduling report, with no just or reasonable cause advanced by Plaintiff for the delay,

  it is ORDERED AND ADJUDGED:

         1. Within TEN (10) DAYS from the date of entry of this Order, Plaintiff shall SHOW

              CAUSE, in writing, why this action should not be dismissed due to Plaintiff’s failure to

              timely participate in the scheduling conference and in the filing of a jointly-proposed

              scheduling report as previously directed by this Court.

         2. Failure to respond timely to this Order may result in a final order of dismissal without

              prejudice without further warning from the Court.
Case 9:21-cv-80839-KAM Document 11 Entered on FLSD Docket 07/12/2021 Page 3 of 3




          3.   Defendants’ informative motion [DE 3] is DENIED AS MOOT without prejudice to

               renew following submission of Plaintiff’s show cause statement.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida this 12th day of July,

  2021.




                                                              KENNETH A. MARRA
                                                              United States District Judge



  cc. all parties
